DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6/1 recites the limitation " the partition " in line 2.  There is insufficient antecedent basis for this limitation in the claim. To advance case on merits, Examiner interprets it to state “a partition”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6,7,9-14,16,18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Xue et al. (CN 113659788).
	Regarding claim 1, Xue et al. discloses:
An electric motor assembly (abstract) comprising: 
an outer rotor motor (abstract, 3,Fig 2) including a stator (4) and a rotor (3), said rotor at least partly circumscribing the stator (4) and being rotatable relative to the stator about an axis (by 2), 
said rotor including a rotor core (32) extending radially outwardly to present axially opposite first and second sides (see annotated Fig 3), and 
a plurality of magnets (31) supported relative to the rotor core; 
a sensor (63) operably mounted to the rotor core and operable to sense a condition associated with the electric motor assembly (“Specific implementation examples” -paras 3-4 “temperature sensor 63 is fixedly mounted on one side of the rotating fixing piece 61”); and
a brake assembly (7) operably coupled to the rotor core to selectively reduce the rotational speed of the rotor (abstract), 
said brake assembly (7) being positioned at least partly axially outward from the first side of the rotor core (32, Fig 3), and 
the sensor (63) being positioned at least partly axially outward from the second side of the rotor core (Fig 6, also see annotated Fig 3 below showing the second side of the rotor core).

    PNG
    media_image1.png
    516
    913
    media_image1.png
    Greyscale


Regarding claim 2/1, Xue et al. discloses said brake assembly (7, Fig 3) being spaced axially outward from the first side of the rotor core (32 by 71), said sensor (63, Fig 6) being spaced axially outward from the second side of the rotor core (since Fig 6 shows 63 being radially outward compared to inner side of 65).

Regarding claim 6/1, Xue et al. discloses said rotor (3, Fig 3) including an outer core section (another end of 32) attached relative to the partition (33), said outer core section supporting the magnets (31) and at least partly circumscribing the stator (4 – shown as 41).
Regarding claim 7/1, Xue et al. discloses said brake assembly (7, Fig 3) including a brake housing (see annotated Fig 3 below) and a brake disc (71) rotatably received by the housing, with the brake disc operably coupled to the rotor (3), said brake assembly having an engaged condition in which the brake disc is frictionally engaged to restrict rotation relative to the brake housing and a disengaged condition in which the brake disc is permitted to rotate relative to the brake housing (“Specific implementation examples” – para 2).

    PNG
    media_image2.png
    503
    905
    media_image2.png
    Greyscale


Regarding claim 9/1, Xue et al. discloses said sensor (63) being operably supported by the rotor core (32) and relative to the stator (4), said sensor including a thermistor operable to sense a temperature of the outer rotor motor (“Specific implementation examples” – para 3 – under discussion about radiating device 6).

Regarding claim 10, Xue et al. discloses:
An electric motor assembly (abstract) comprising: 
an outer rotor motor (abstract, 3, Fig 2) including a stator (4) and a rotor (3) at least partly circumscribing the stator (4); 
said rotor (3) being rotatable relative to the stator about an axis (by 2) and including a rotor core (32), 
said outer rotor motor defining axially opposite motor ends spaced from one another along the axis (see annotated Fig above); 
a sensor (63) operably mounted to the rotor core (32) and operable to sense a condition associated with the electric motor assembly (“Specific implementation examples” -paras 3-4 “temperature sensor 63 is fixedly mounted on one side of the rotating fixing piece 61”); and 
a brake assembly (7) operably coupled to the rotor core (32) to selectively reduce the rotational speed of the rotor (abstract); 
said brake assembly (7) being positioned in a first axial direction at least partly outside one of the motor ends (Fig 3), and 
the sensor (63) being spaced from the one motor end in an opposite second axial direction (Fig 6, also see annotated Fig 3 above showing the second side of the rotor core).

Regarding claim 11/10, Xue et al. discloses said brake assembly (7) being spaced axially outside said one of the motor ends (by 32, Fig 3), said sensor (63, Fig 6) being located adjacent the motor end opposite said one of the motor ends (since Fig 6 shows 63 being radially outward compared to inner side of 65).
Regarding claim 12/11, Xue et al. discloses said stator (4) being located axially between the sensor (63) and said one of the motor ends (by 32 and opposite axial end thereof).

Regarding claim 13/10, Xue et al. discloses said rotor including a rotor core (32) extending radially outwardly to present axially opposite first and second sides (Fig 3 shows it having 2 axial sides), said rotor core being axially outward from one side of the stator (4) along the axis (2).

Regarding claim 14/13, Xue et al. discloses said brake assembly (7) being positioned along the axis (2) so that the rotor core (32) is located between the brake assembly (7) and the stator (4).

Regarding claim 16/10, Xue et al. discloses said brake assembly (7, Fig 3) including a brake housing (see annotated Fig 3 above) and a brake disc (71) rotatably received by the housing, with the brake disc operably coupled to the rotor (3), said brake assembly having an engaged condition in which the brake disc is frictionally engaged to restrict rotation relative to the brake housing and a disengaged condition in which the brake disc is permitted to rotate relative to the brake housing (“Specific implementation examples” – para 2).


Regarding claim 18/10, Xue et al. discloses said sensor (63) being operably supported by the rotor core (32) and relative to the stator (4), said sensor including a thermistor operable to sense a temperature of the outer rotor motor (“Specific implementation examples” – para 3 – under discussion about radiating device 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (CN 113659788) in view of Bourgoine et al. (US 2016/0372989).
Regarding claim 8/1, Xue et al. discloses, said sensor (63) being operably supported by the rotor core (32) and relative to the stator (4).
Xue et al. do not disclose said sensor including an encoder configured to sense rotor movement.
Bourgoine et al. teach a sensor including an encoder configured to sense rotor movement (para 51), for the purpose to provide positional feedback of rotor relative to stator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Xue et al. to have said sensor including an encoder configured to sense rotor movement, as Bourgoine et al. teach.
The motivation to do so is that it would allow one to provide positional feedback of rotor relative to stator (para 51 of Bourgoine et al.).

Regarding claim 17/10, Xue et al. discloses, said sensor (63) being operably supported by the rotor core (32) and relative to the stator (4).
Xue et al. do not disclose said sensor including an encoder configured to sense rotor movement.
Bourgoine et al. teach a sensor including an encoder configured to sense rotor movement (para 51), for the purpose to provide positional feedback of rotor relative to stator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Xue et al. to have said sensor including an encoder configured to sense rotor movement, as Bourgoine et al. teach.
The motivation to do so is that it would allow one to provide positional feedback of rotor relative to stator (para 51 of Bourgoine et al.).


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (CN 113659788) in view of Pandya et al.	 (WO 2011/159773).
Regarding claim 3/2, Xue et al. do not disclose said rotor core including a solid partition that presents the sides.
Pandya et al. discloses an apparatus having said rotor core including a solid partition that presents the sides (306,336, Fig 6A), for then purpose to provide a clamshell configuration.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Xue et al. to have said rotor core including a solid partition that presents the sides, as Pandya et al. discloses.
The motivation to do so is that it would allow one to provide a clamshell configuration (para 115 of Pandya et al.).
Allowable Subject Matter
Claims 4-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 4/3 inter alia, the specific limitations of “said stator being spaced axially from one of the sides of the partition, said partition being located between the brake assembly and the stator.”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. Claim 5 is also allowable for depending on claim 4. 
In claim 15/10 inter alia, the specific limitations of “…said rotor including a rotor core with a partition extending radially outwardly to present axially opposite first and second sides, and a plurality of magnets supported relative to the rotor core, said rotor including an outer core section attached relative to the partition, said outer core section supporting the magnets and at least partly circumscribing the stator….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834